United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS          March 2, 2004

                      FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                Clerk


                          No. 01-50796
                        Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

ROBERT “WHITE EAGLE” OTTO; ROBERT JONATHON SCHEIDT;
GREGG WILLIAM PAULSON,

          Defendants-Appellants.




                        consolidated with
                           No. 01-51232



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

ROBERT “WHITE EAGLE” OTTO,

          Defendant-Appellant.



          Appeals from the United States District Court
                 for the Western District of Texas
             USDC Nos. P-00-CR-400-1; P-00-CR-400-2;
                   P-00-CR-400-3; P-00-CR-400-4;
                   P-00-CR-400-5; & P-00-CR-400-6
Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert “White Eagle” Otto appeals from his conviction by

guilty plea of conspiring to violate the National Firearms Act.

Otto, Gregg William Paulson, and Robert Jonathon Scheidt appeal

from a prejudgment order of the district court denying various

motions they had filed in the criminal proceeding against them.

The appeals have been consolidated.            The appellants have filed

several motions in each case, and a petition for judicial review of

various federal- and state-court rulings has been filed.                 The

petition for judicial review and all outstanding motions in both

cases are hereby DENIED.

     In    appeal   number   01-50796,    Appellants    seek   interlocutory

review of several of the district court’s findings, including its

finding that it had subject matter jurisdiction over the case and

personal    jurisdiction     over   the   Appellants;   that   there   was   a

justiciable controversy; and that venue was appropriate.                This

appeal is DISMISSED for want of appellate jurisdiction.1

     In appeal number 01-51232, Appellant Otto contends that the

district court lacked jurisdiction to try him; that his indictment

was defective; that the district judge erred by failing to recuse

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      United States v. Bird, 709 F.2d 388, 390 (5th Cir. 1983).

                                      2
himself; that the district court erred by not allowing him to raise

various jurisdictional and nonjurisdictional arguments common to

Texas law; that he received ineffective assistance of standby

counsel; that the government failed to provide a sufficient factual

basis for his guilty plea; that his plea was involuntary because he

was not informed of the mens rea element of his offense; and that

his sentencing proceeding was flawed because there was a variance

between the factual basis for his guilty plea and the facts recited

in his presentence report and because there were no adversarial

hearings to resolve factual disputes.   After examining the briefs

submitted by the parties and reviewing the record, we find no

error.   We therefore AFFIRM the district court.

     APPEAL NO. 01-50796 DISMISSED; APPEAL NO. 01-51232 AFFIRMED;

PETITION FOR JUDICIAL REVIEW AND ALL MOTIONS DENIED.




                                 3